Title: To James Madison from Joseph Wheaton, 23 December 1812
From: Wheaton, Joseph
To: Madison, James


Excellent SirWooster Decr. 23d. 1812
Since I wrote: has fallen into my hands the Pittsburg paper, the commonwelth, in which I with great pain read the disasterous affair at Black rock or opposite Queenstown—but indeed Sir My daily discoveries of desertion and insubordination evinces to Moral certainty that nothing effectual can be done by Such troops—and that no alternative is left but to resort to an efficient regular Army—a bounty of fifty dollars pr. Man—with necessary Strictness in discipline—commanded by Selected Officers will effect every purpose—you will pardon me for expression, the result of observation, with truth—it is the interest of the country & your glory I Seek—pray Sir give to the officers of the Quartermaster Generals department—(not of the line of the Army) Military rank—in proportion to their worth & experiance—with the homage of my heart I am Excellent Sir faithfully your devoted Servant
Joseph Wheaton
